Judge GREENE
concurring in the result.
I write separately to reject any suggestion by the majority that the only way for a claimant to prove she is “actively seeking work” is to show she has “sought work on at least two different days” during the week for which unemployment compensation is sought. I believe Commission Regulation No. 10.25(A) merely provides one method of establishing compliance with N.C.G.S. Sec. 96-13(a)(3). Nonetheless, as the Commission is vested with “a large measure of administrative discretion” in applying the terms of the statute to specific cases, I agree that the facts in this case can support the conclusion of the Commission that the claimant was not “actively seeking work.” See In re Watson, 273 N.C. 629, 634, 161 S.E. 2d 1, 6 (1968).